I do not think it can be said, in view of all the testimony in this record, as matter of law, that the driver Nicholson has so little discretion in selecting the streets he should take in delivering wood and in returning from his trips or that he had so far deviated from his course for personal purposes as to be without the ambit of his employment at the time of the accident. But I do not think we should rest decision on the Connecticut cases cited by my Brother McDONALD. They are out of accord with the holdings of this court, particularly the recent case of Drobnicki v. Packard Motor Car Co., 212 Mich. 133. InRitchie v. Walter, 63 Conn. 155 (28 A. 29, 27 L.R.A. 161, 38 Am. St. Rep. 361), the driver for his personal benefit left his route to go to a shoemaker's shop to see about soling or mending his shoes; in Loomis v. Hollister, 75 Conn. 718
(55 A. 561), the driver deviated from the route pointed out to him in delivering ice for the purpose of getting his newspaper at the post office. In Drobnicki v. Packard Motor Co.,supra, the driver deviated from his route to go to a barber shop to see about getting a room for himself, and it was held that while so doing he was discharging no duty to the master and the master was not responsible for his acts. The Connecticut cases are in direct conflict with the DrobnickiCase. While I am persuaded that this record makes a different case than was before us in that case, I do not think we should disregard it, and, by resting decision on cases from other jurisdictions in conflict with it, overrule it. Other than this, I am in accord with the opinion of my Brother.
WIEST, J., concurred with FELLOWS, J. *Page 677